FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                              March 1, 2021
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 DEAN D. HACKBORN,

       Petitioner - Appellant,

 v.                                                            No. 20-1398
                                                   (D.C. No. 1:20-CV-01613-LTB-GPG)
 ATTORNEY GENERAL STATE OF                                      (D. Colo.)
 COLORADO,

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY
                   _________________________________

Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                  _________________________________

       Dean D. Hackborn has been serving a prison sentence for a Colorado conviction

since 2006.1 In 2013, he challenged that conviction in a 28 U.S.C. § 2254 petition, and

his petition was dismissed as time-barred. He then needed authorization from this court

before filing a second or successive § 2254 petition. See 28 U.S.C. § 2244(b)(3)(A).

Without obtaining authorization, however, he filed another § 2254 petition in the district

court. That court dismissed the petition, concluding that it lacked jurisdiction to consider



       
          This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          Mr. Hackborn represents himself. We construe his filings liberally without going
so far as to take on the role of his advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110
(10th Cir. 1991).
the unauthorized second or successive § 2254 petition. And it denied Mr. Hackborn a

certificate of appealability (COA) to appeal its order.

       Mr. Hackborn now seeks a COA from us. To obtain one, he must show “that

jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478 (2000). But he does not

dispute either (1) that this case involves his second § 2254 petition or (2) that he did not

have authorization to file it. Given those two facts, no reasonable jurist could debate the

district court’s decision to dismiss the petition: the court correctly concluded that it

lacked jurisdiction to address the merits of an unauthorized second or successive § 2254

petition. See In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

       We grant Mr. Hackborn’s motion to proceed without prepaying fees, deny his

application for a COA, and dismiss this matter.


                                               Entered for the Court



                                               CHRISTOPHER M. WOLPERT, Clerk




                                              2